                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 ABILENE DIVISION

 MICHAEL LYNN WALLS,                              §
 Institutional ID No. 1681654                     §
 SID No. 5050496                                  §
                                                  §
                                     Plaintiff,   §
                                                  §
 V.                                               §   CIVIL ACTION NO. 1 :20-CV-00005-C

 JIMMY S. WEBB, et al.,                           §
                                                  §
                                Defendant(s).     §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        Plaintiff, proceeding prose and i nforma pauperis, filed a civil rights complaint on

January 8, 2020. This case was transferred to the docket of the United States Magistrate Judge

for screening under 28 U.S.C. §§ 1915 and 1915A. The United States Magistrate Judge entered

Findings, Conclusions, and Recommendation on March 31, 2021, recommending that the

complaint be dismissed with prejudice as frivolous and for failure to state a claim. Plaintiff did

not file any objection and the time to do so has passed.

        The undersigned Senior United States District Judge has reviewed the Report and

Recommendation for clear error and finds none. IT IS THEREFORE ORDERED that the

findings, conclusions and recommendation of the United States Magistrate Judge are ADOPTED

as the findings and conclusions of this Court. For the reasons stated therein, Plaintiffs

complaint is DISMISSED with prejudice as frivolous and for failure to state a claim.

        This dismissal shall count as a qualifying dismissal (strike) under 28 U.S.C.

§ 1915(e)(2)(B) and 191 SA(b)(l ), and Adepegba v. Hammons, I 03 F.3d 383 (5th Cir. 1996).
        Plaintiff is advised that if he appeals this Order, he will be required to pay the appeal fee

of $505.00, or he must submit an application to proceed informa pauperis at the same time he

files his notice of appeal.

        Any pending motions are DENIED.

        Judgment shall be entered accordingly.

        SO ORDERED.

        Dated May         2021.


                                                                    ,l1                    ?
                                                           C        GS
                                                    or U              District Judge




                                                   2
